Case 1:19-cv-00874-RBJ-MEH Document 416 Filed 03/16/21 USDC Colorado Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

WARNER RECORDS INC., et al.,
    Plaintiffs,
v.                                                     Case No. 19-cv-00874-RBJ-MEH
CHARTER COMMUNICATIONS, INC.,
    Defendant

        PLAINTIFFS’ CORRECTED REPLY IN SUPPORT OF THEIR OBJECTIONS
                    TO FEBRUARY 23, 2021 DISCOVERY ORDERS

 I.       Charter Provides No Reason to Revisit This Court’s Denial of Charter’s Request for
          Additional Track-Level Revenue Data.

          Charter’s Opposition ignores the language of this Court’s prior order denying the same

   discovery request, holding that production of the track-level revenue in Sony Music Entm’t., Inc.

   et al. v. Cox Commc’ns, Inc. et al., Case No. 1:18-cv-00950 (E.D. Va.) was sufficient, and

   limiting Charter to seeking other types of damages information. Discovery Order 5, ECF No.

   159 (“If the existence of additional relevant damages information is revealed by deposition

   testimony or otherwise, discovery of that information is not foreclosed.”). Nothing has changed

   since then, and Charter now simply recycles the same arguments this Court already rejected.

          Charter disputes this Court’s conclusion that the “roughly 80% sample is statistically

   enough to permit reasonable inferences to be drawn about the remaining 20%,” Discovery Order

   4, ECF No. 159, on the ground that Charter needs additional data to account for “explosive

   growth” in Plaintiffs’ streaming revenue in later years. Resp. 13. But the only evidence that

   such “explosive growth” occurred is a single news article from 2016, Resp. 13 n.9 (citing April

   15, 2016 FORBES article), which was equally available in 2020 when Charter initially sought to

   compel Plaintiffs to produce track-level revenue data. Moreover, to the extent Charter claims to

   need data to quantify such growth, Plaintiffs have produced their top-end financial data, which

   includes streaming revenues, for the years 2017-2019. Parties’ Stipulation and Special Master’s


                                                   1
Case 1:19-cv-00874-RBJ-MEH Document 416 Filed 03/16/21 USDC Colorado Page 2 of 5




   Ord. Resolving Discovery Disps. 7, ECF No. 164 (Plaintiffs stipulating to producing 2017-19

   top-end financial data).

          Nothing in Charter’s Opposition refutes Plaintiffs’ showing that responding to the track-

   level revenue discovery request also would impose an immense and disproportionate burden.

   Charter’s claim that the burden of compiling and updating track-level revenue data for all works

   in suit would be “spread out amongst more than 60 separate Plaintiffs,” Resp. 14, is not true, and

   Charter knows it. The various named plaintiffs in this lawsuit are ultimately parts of six

   corporate groups, each of which has a single law department. Thus, the burden is 10 times what

   Charter suggests. In addition, Charter’s assertion that providing this data would only be “slightly

   more burdensome for Record Label Plaintiffs” than for Publisher Plaintiffs cites only Charter’s

   own counsel purporting to read from testimony from the Cox litigation. See id. The only direct

   evidence before the Court, however—the declarations in this case from the Publisher and Label

   Plaintiffs—shows that compiling the requested track-level revenue data would require at least

   hundreds of hours of employee time. See, e.g., Pls.’ Obj. 4; Pls.’ Resp. to Obj./App.to Maj. J.

   Dec. 9-12, ECF No. 89; Flott Decl. ¶ 13, ECF No. 89-2; Blietz Decl. ¶ 12, ECF No. 89-3;

   Abitbol Decl. ¶ 11, ECF No. 89-4; McMullan Decl. ¶ 14, ECF No. 89-5; Leak Decl. ¶ 14, ECF

   No. 89-6. That the burden on the Publisher Plaintiffs may be less than the Label Plaintiffs does

   not mean that the burden on the Publishers is “minimal,” Resp. 14, nor that the greater burden on

   the Labels is proportional.

          Finally, Charter argues proportionality based on the fact that the production of track-level

   data took eight weeks in Cox. Id. Just because Plaintiffs could complete the task in two months

   if they throw extraordinary resources at it does not render the discovery proportional—

   particularly at this late stage of the case when this discovery was rejected long ago.




                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 416 Filed 03/16/21 USDC Colorado Page 3 of 5




 II.       Charter’s Opposition to Plaintiffs’ Objections Regarding the Hash Report Is
           Replete with Fundamental Errors of Law and Fact.

           First, Charter does not and cannot articulate any reason why the Hash Report is not work

   product. Charter’s claim that MarkMonitor’s and Plaintiffs’ privilege logs list MarkMonitor as

   the Hash Report’s “author,” Resp. 7, is irrelevant. That the logs list MarkMonitor as author of

   the completed report containing MarkMonitor’s supplementation is not surprising and in no way

   contradicts the fact that Plaintiffs’ counsel initially created the Hash Report. In any event, RIAA

   recently identified Plaintiffs’ counsel’s initial transmission of the Hash Report to MarkMonitor,

   provided Charter with a privilege log entry for that communication on March 15, and stated it

   will include the entry on a forthcoming supplemental privilege log. Regardless, Rule 26

   expressly extends work-product protection to documents prepared in anticipation of litigation by

   a party’s “consultant,” like MarkMonitor. Fed. R. Civ. P. 26(b)(3)(A).

           Nor does Charter’s characterizing MarkMonitor’s contribution as “factual results,” Resp.

   7, undermine that protection, as “[w]ork product can be . . . non-opinion work product, i.e., fact

   work product . . . .” In re Qwest Commc’ns Int’l Inc., 450 F.3d 1179, 1186 (10th Cir. 2006).

   Even if it were everything Charter says it is (and it is not), the Hash Report would still be

   protected. That Magistrate Judge Hegarty and the Special Master overlooked these basic legal

   principles and suggested that the Hash Report’s claim to work product was “somewhat dubious”

   is at the heart of the error here.

           Second, Plaintiffs have not waived protection over the Hash Report by using 2016

   downloads to demonstrate that the files Charter subscribers were distributing from 2012-2015

   infringed Plaintiffs’ copyrights. It is a truism that counsel’s use of certain evidence that it

   collected in the course of preparing its case does not waive work-product protection over

   counsel’s factual investigation. Moreover, there can be no sword/shield waiver here because the



                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 416 Filed 03/16/21 USDC Colorado Page 4 of 5




   withheld information would not allow Charter to challenge Plaintiffs’ direct infringement

   evidence: information about files not downloaded in 2016, for works not at issue in the case,

   cannot bear in any way on whether files that were downloaded in 2016 are evidence of what

   Charters’ subscribers were distributing. Rather, Charter wants the Hash Report in order to get at

   counsel’s mental impressions and strategic decisions in preparing for litigation.

          Third, Charter has no substantial need for the Hash Report because the Hash Report is not

   crucial to any issue. Plaintiffs are not, as Charter claims, forcing Charter and the Court to take

   Plaintiffs’ word that the 2016 downloads support Plaintiffs’ direct infringement claims. Rather,

   Plaintiffs have produced all files downloaded from that project, and Charter is free to review and

   test those files every way imaginable. See Pls.’ Obj. 8, 12-13. Nor is the Hash Report crucial to

   Charter’s challenge to Plaintiffs’ notice program. Charter seems to argue that, if MarkMonitor

   did not download a file during a single month in 2016, that means that MarkMonitor must not

   have actually detected that file between 2012 and 2015, such that any infringement notice

   associated with the file is false. But whether MarkMonitor detected the file during a short period

   in 2016 obviously is not evidence at all of what happened years earlier.

          Fourth, Charter does not refute the crucial point that Charter can obtain the “substantial

   equivalent” of the Hash Report because it can easily (i) determine the hashes in Plaintiffs’

   notices that were not downloaded in 2016, and (ii) analyze the downloaded files in any number

   of ways to determine whether they are copies of Plaintiffs’ authentic works. See Pls.’ Obj. 12.

   Charter responds only by citing the very order to which Plaintiffs are objecting. Resp. 9-10

   (citing Magistrate Judge Hegarty’s order). But that order mischaracterized the record: Plaintiffs

   have never admitted (and Charter does not cite any such admission) that Charter cannot recreate

   the Hash Report’s substantial equivalent. Indeed, Plaintiffs stated precisely the opposite:




                                                    4
Case 1:19-cv-00874-RBJ-MEH Document 416 Filed 03/16/21 USDC Colorado Page 5 of 5




          THE COURT: [D]o they have the source information from which they could -- if
          they had the wherewithal, re-create the efforts that MarkMonitor engaged in for
          you in 2016?
          MR. GOULD: For every single thing that pertains to Charter and the Charter case
          and the Charter notices, yes.
          THE COURT: And what else would be relevant, besides what pertains to Charter?
          I mean --
          MR. GOULD: Absolutely nothing.

   Feb. 23, 2021 Hr’g Tr. at 103:11-19 (Resp. Ex. A). That Magistrate Judge Hegarty wrongly said

   Plaintiffs had admitted the opposite of the position they asserted demonstrates why his order was

   clearly erroneous and reversal is necessary.

          Finally, Charter’s suggestion that Plaintiffs “generated” or “recreated” evidence, Resp. 1,

   3-4, is baseless, as Plaintiffs will make clear at summary judgment and at trial.

                                            CONCLUSION

          For the reasons stated above, Plaintiffs respectfully request that the Court sustain their

   Objections and respectfully request oral argument on these issues.

    Dated: March 16, 2021                           Respectfully submitted,

                                                    /s/ Matthew J. Oppenheim
    Jonathan M. Sperling                            Matthew J. Oppenheim
    COVINGTON & BURLING LLP                         OPPENHEIM + ZEBRAK, LLP
    The New York Times Building                     4530 Wisconsin Ave. NW, 5th Fl.
    620 Eighth Avenue                               Washington, DC 20016
    New York, NY 10018-1405                         Telephone: (202) 621-9027
    Telephone: (212) 841-1000                       matt@oandzlaw.com
    jsperling@cov.com
                                                    Attorneys for Plaintiffs


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 15, 2021 I caused the foregoing document and all

   supporting materials thereto to be served electronically using the CM/ECF system.

                                                                /s/ Matthew J. Oppenheim


                                                    5
